Citation Nr: 0304188	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from October 1968 to 
October 1971 and from January 1974 to May 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

The veteran's PTSD is not manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought process or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  These changes were codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and those statutes 
define the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA.  The 
primary implementing regulations are published at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  These statutory and regulatory 
changes are liberalizing and are applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that the statement of 
the case, and a January 2002 letter notified the veteran of 
the new law and the duties imposed on VA under the new law.  
The veteran was also advised of what evidence was needed to 
support his claim, and that VA would help him secure evidence 
in support of his claim if he identified such evidence.   
Additionally, he was provided with notice of, and he did 
report for, a VA examination to help determine the severity 
of his PTSD.  Further, these documents provided the veteran 
with notice of what the evidence of record, to include the VA 
examination, revealed.  He was also notified of the evidence 
that was needed from him.  Further, subsequent to the 
transfer of the case to the Board, the Board conducted 
additional development, to include a VA examination, pursuant 
to 38 C.F.R. § 19.9 (2002).  The veteran has been properly 
notified and provided with the evidence gathered by the 
Board, and given the opportunity to respond or provide 
additional argument or evidence in support of his claim.  
38 C.F.R. § 20.903 (2002).  However, none was submitted.      

Finally, the veteran has been provided with notice of why the 
evidence was insufficient to award the benefit sought on 
appeal, as well as notice that he could submit supporting 
evidence in order to help establish his claim.  Thus, the 
veteran has been provided with notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant of what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi,16 Vet. App. 183 
(2002).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 38 C.F.R. 
§ 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995); 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran is currently rated 50 percent disabled due to his 
PTSD symptoms.  In order to receive the next higher rating, a 
70 percent rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Assignment of a 100 percent evaluation is contemplated where 
there is a showing of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The pertinent evidence of record includes outpatient VA 
medical records, which  indicate that the veteran has been 
receiving treatment for PTSD at the VA Medical Center in 
Phoenix, Arizona.  Treatment records dated in 2001 note that 
the veteran receives various medications for treatment of his 
PTSD symptoms.  It is noted that outpatient treatment records 
dated in April, June, July, and September 2001 noted that the 
veteran's Global Assessment of Functioning (GAF) score was 
35.  An April 2001, VA outpatient clinic report noted that 
the veteran was unable to work due to arm problems.  
(According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), a GAF score of 31 to 40 signifies some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing in school).  See 38 C.F.R. § 4.125.  The veteran's 
PTSD symptoms were noted to include depression, anger 
management problems, withdrawal, being too emotional and 
crying easily, and having intrusive memories.    

Report of a July 2001 PTSD examination indicates that the 
veteran's chief complaint was that he had gotten to the point 
where he did not want to be around anyone.  He reported that 
he particularly had difficulty controlling his temper, so he 
stayed away from others.  People reportedly aggravated him 
and set him off.  He had difficulty being reasonable around 
others.  He indicated that he had crying spells and thought 
about giving up.  He had nightmares 2 or 3 times per week.  
This caused him to have sleep trouble.  He had had suicidal 
thoughts, but no recent attempts.  He would become forgetful, 
especially when occupied with the events of Vietnam.  He 
would also become shaky and scared.  He had reportedly been 
unemployed for 17 years.  He did not like people telling him 
what to do.  With regard to leisure activities, he reported 
that he enjoyed spending time at his house in the country.  
He liked working at fixing up his home, and he enjoyed 
sitting around the house and watching television, going 
swimming at the lake, and playing with his animals.  He 
reportedly spent most of his time with his family.  

Mental examination revealed that the veteran's immediate and 
remote memories were intact.  His recent memory, as measured 
by the ability to recall 3 words after a short delay, 
evidenced 2 errors and was impaired.  He was alert and 
oriented to the month and year, but not the day or the date.  
He was unable to name the current or any past presidents.  
His speech was normal in volume, but mildly pressured.  His 
thought process production was spontaneous.  Continuity of 
thought was logical and relevant.  He denied suicidal or 
homicidal ideas, but when asked about delusions, he stated 
that he trusted no one.  He denied hallucinations or ideas of 
reference.  He denied illusions or feelings of unreality.  
His abstracting ability, as measured by similarities was 
somewhat concrete as was his interpretation of proverbs.  His 
concentration was very good.  His mood was anxious.  His 
affect was euthymic.  His judgment was intact and his insight 
was fair.  The diagnosis was chronic moderate PTSD, and he 
was assigned a GAF score of 55.  (GAF score of 51 to 60 
signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A December 2002 VA examination report indicates that the 
veteran reported that his anger irritability did not 
generally manifest itself in physical altercation with 
others.  Although, he did have a physical altercation in a 
bar approximately 3 months earlier, when he broke someone's 
jaw.  He punched inanimate objects occasionally, when angry.  
He also expressed his anger verbally.  He had trouble with 
sleep.  He had nightmares two or three times per month.  He 
often had intrusive thoughts.  The aftermath of the intrusive 
thoughts was that he became sad, anxious, or irritable.  He 
had flashbacks three times per year, which lasted 15 minutes 
or more.  He reported being hypervigilant in the form of 
being very uncomfortable in crowds.  He had some suicidal 
ideation, the last one occurring approximately three weeks 
ago.  He also had periods of crying.  He had been married to 
his current spouse since 1991, and indicated that taking care 
of her was his obligation.  

The examiner noted that although the previous rating 
examination reported unemployment for about 17 years, the 
veteran stated that he was now working as a cook, two to 
three days per week.  He also stated that he had been working 
either as a cook or in some other aspect of food service 
since he was 12 years old.  He recently cut back on his hours 
of work from three to four days per week, to two to three 
days per week.  The cut back on his work was reportedly 
because the stress at work was increasing his nightmares.  He 
also had a problem with people telling him what to do.  He 
seldom went out.  He typically spent his day with his spouse 
and his dogs.  He enjoyed walking and playing video games.  
He also performed some carpentry work around his house.  
Overall, he denied having any friends.  

Mental examination revealed that the veteran's immediate 
memory was good.  His recent memory, as measured by the 
ability to recall four words after a brief delay contained 
one omission, but he was able to recall the omitted word on 
further prompting.  His remote memory was adequate.  He was 
oriented to time, place, and person.  His speech was normal 
for the most part.  His thought process production was 
spontaneous, rapid, and abundant.  His continuity of thought 
contained some rambling, as well as repetitive rambling.  
However, he could be goal directed and relevant when 
refocused by the examiner.  There were no delusions, ideas of 
reference, or feelings of unreality.  His abstract ability 
was concrete.  Concentration was good.  His mood was 
dysphoric, although his range of affect was broad.  He was 
alert, responsive and cooperative.  His judgment was intact 
and his insight was fair.  The diagnosis was chronic PTSD 
with a GAF score of 45.  (GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).    

The examiner commented that the veteran had the following 
PTSD symptoms or impairments in the following areas:  
depressed mood; anxiety; judgment; sleep; impulse control; 
thought processes; personal hygiene; relationships at work 
and socially; difficulty in adapting to stress; and suicidal 
ideation.  The veteran did not show evidence of memory loss; 
panic attacks; obsessive rituals; grossly inappropriate 
behavior; disorientation; homicidal ideation; delusions or 
hallucinations; and inability to perform activities of daily 
living.  

The frequency of the veteran's impairment correlated with the 
frequency of his intrusive thoughts, nightmares, and 
flashbacks.  Nightmares occurred two to three times per 
month.  Flashbacks occurred three times per year.  Intrusive 
thoughts occurred more days than not.  Most of his 
impairments occurred more days than not, except the 
following:  speech was not impaired; judgment was intact, but 
lapses in impulse control occurred about once or twice a 
year; and suicidal ideation occurred infrequently.  A GAF 
score of 45 was assigned.  The examiner stated that this 
reflected the fact that the appellant was seriously impaired.

After considering all of the evidence of record, the Board 
finds that while an increased evaluation to 70 percent is in 
order, the preponderance of the evidence is against the 
assignment of a 100 percent rating for PTSD.  In this regard, 
the United States Court of Appeals for Veterans Claims held 
in Mauerhan v. Principi, 16 Vet. App. 436 (2002), that the 
symptoms recited in the rating schedule for mental disorders, 
38 C.F.R. 4.130, are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating."  The Court observed that by 
definition, "such as" means "for example" or "like or 
similar to", and the use of the term "such as" 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  Id.  
at 442.  

Accordingly, in light of the Mauerhan doctrine the Board 
finds that the appellant's problems with personal hygiene, 
relationships at work, social relationships, difficulty in 
adapting to stress, depressed mood, anxiety, impaired 
judgment, sleep, impulse control and thought processes, as 
well as his suicidal ideation when coupled with the GAF 
scores noted above reflect the fact that PTSD is productive 
of severe social and industrial inadaptability.  Hence, a 70 
percent evaluation is in order.

The preponderance of the evidence is, however, against any 
entitlement to a total disability evaluation.  In this 
regard, the Board notes that the appellant is employed.  
Moreover, such symptoms as a gross impairment in thought 
process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name are not shown clinically, and were 
not demonstrated at the hearing before the undersigned.  As 
such, an evaluation in excess of 70 percent is denied.

ORDER

Entitlement to a 70 percent evaluation for PTSD is granted 
subject to the laws and regulations governing monetary 
benefits.  

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

